UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-171141 Sur Ventures, Inc. (Exact name ofregistrant as specified in its charter) Nevada 26-2292370 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Newport Center Drive, Suite 800, Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) (888) 532-5522 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of May 14, 2012, there were 3,894,833 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 15 Item 6. Exhibits 15 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUR VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET March 31, September 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Total current assets Property and equipment, net of $2,094 and $1,724 accumulated depreciation, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans from stockholder Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock; $.001 par value; 50,000,000 shares authorized; 3,894,833 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. 3 SUR VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2012 FOR THE THREE MONTHS ENDED MARCH 31, 2011 FOR THE SIX MONTHS ENDED MARCH 31, 2012 FOR THE SIX MONTHS ENDED MARCH 31, 2011 FOR THE PERIOD FROM INCEPTION (DECEMBER 4, 2007 THROUGH MARCH 31, 2012) REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Officer compensation General and Administrative TOTAL OPERATING EXPENSES NET INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS AND INCOME TAX EXPENSE ) LOSS FROM DISCONTINUED OPERATIONS - ) - ) ) LOSS BEFORE INCOME TAXES ) OTHER INCOME (EXPENSE) Interest expense ) TOTAL OTHER INCOME (EXPENSE) NET INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX (BENEFIT) EXPENSE - NET INCOME (LOSS) $ $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET INCOME (LOSS) PER COMMON SHARE: $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 4 SUR VENTURES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM INCEPTION (DECEMBER 4, 2007) THROUGH MARCH 31, 2012 Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Par Value Capital Deficit Equity/(Deficit) Balance - December 4, 2007 - $
